Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The restriction requirement is withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no “description support” in the original specification for a rotor having a “flat, outer surface”. Applicant’s argument, that support for such limitation is found in Figure 2B of the original specification, is not convincing. It is not apparent from such illustration that the outer surface is “flat”, as opposed to a different geometric shape such as circular. Although page 6 of the specification discloses that the rotor can have a “smooth” surface, a “smooth” surface would not necessarily be a “flat” surface.


Claims 4, 6, 8-10, 12-15, 18, 21, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4, 6, 9, 10 and 12-15 are indefinite in constituting apparatus claims which include method limitations. For example, in claim 4, the recitation of “a width which is a multiple of the particle size of the unprocessed biomass” is tantamount to a method limitation, since such width could not be ascertained without knowing the particle size of the biomass. In claims 6, 10, 12, 13 and 14, respectively, the recitation of “which introduces”, “undergoes”, “is completed”, “is a continuous flow process:”, “produces” and “will operate” are method limitations which are improper in an apparatus claim. It is well-settled that method limitations are improper in apparatus claims, since it is the apparatus structure itself which is covered in an apparatus claim, and not the method of using such structure. In claims 4 and 18, the term “multiple” renders the scope of the claims vague and indefinite, since it is not ascertainable as to what such multiple is. In claim 24, “produces hydrochar that retains more nutrients than previous HTC systems” is indefinite, since it is not apparent as to what such previous HTC system would be, and the amount of nutrients in hydrochar from a given HTC system would depend upon various process parameters which are not ascertainable. In claims 8 and 21, it is indefinite as to whether the wet biomass is required to contain all the recited components, or whether the claims embrace the inclusion of just one of them. In claim 28, it is indefinite as to whether the system is required to operate within the hydrothermal process temperature range and pressure range” or whether it merely requires operating in such range in the future.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.

Claims 15, 18-22, 24-26 and 28 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishida et al (US 2010/0184176). No distinction is seen between the process disclosed by Ishida et al, and that recited in claims 15, 18-22, 24-26 and 28. Ishida et al disclose the hydrothermal decomposition of biomass in a system comprising a stator, a rotor having an axis of rotation and being disposed inside the stator and configured to rotate about the axis of rotation, a processing chamber defined between the rotor and the stator, an inlet in fluid comunication with the processing chamber for introducing unprocessed biomass into the process chamber, an outlet in fluid communication with the processing chamber to carry out processed biomass from the processing chamber, and a pump operationally associated with the inlet and the outlet and configured to pump the unprocessed  biomass through the processing chamber. (See the Abstract, Figures 1 and 5 and the descriptions thereof, and the last Office Action.) In any event, it would be obvious to provide a system having all the limitations as recited in applicant’s claim 15, since Ishida et al would suggest such system at the aforementioned locations. Applicant’s argument, that Ishida et al fail to disclose a rotor having a flat, outer surface, is not convincing, since claim 15 does not require that the rotor has a flat, outer surface. Regarding claim 18, Ishida et al implicitly disclose that the processing chamber has a width that is a multiple of the particle size of the unprocessed biomass, as it is apparent from FIG. 5 that biomass passes through the main body 42-2 such that the main body would inherently have a width larger that the size of the unprocessed biomass. Regarding claim 19, FIG. 5 of Ishida et al depicts 42-2 main body and 61-2 rotating stirring unit having smooth surfaces. Regarding claim 20, Ishida et al disclose in Paragraph [0105] that that the biomass material is made wet.  Regarding claim 21, Ishida et al disclose in Paragraph [0069] that the biomass may include agricultural wastes. Regarding claim 22, it is clear from Paragraph [0077] of Ishida et al that the biomass undergoes hydrothermal carbonization. Regarding claim 25, it appears the process of Ishida et al is continuous. Regarding claim 26, it is clear from Paragraph [0108] that the process of Ishida et al produces hydrochar and liquor. Regarding claim 28, it is clear from Paragraphs [0071] and [0072] of Ishida et al that the process would operate within the hydrothermal process temperature range and pressure range.
Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. Ishida et al is relied upon as discussed hereinbefore. Regarding claim 17, Ishida et al disclose in Paragraph [0067] that the outlet for the biomass material 11 may have a smaller cross-sectional area than the inlet. It would be obvious to vary such width from 500 to 13000 microns, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum width for the apparatus. Regarding claim 23, it would be obvious to determine a suitable processing time for the biomass in the system of Ishida et al. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al as applied to claim 15 above, and further in view of CN 104611963 B.  It would be further obvious from CN 104611963 B to provide a rotor which is tapered from a first end to a second end as the rotor in the apparatus of Ishida et al. One of ordinary skill in the art would be motivated to do so, since CN 104611963 discloses a tapered rotor and a tapered chamber (see Paragraphs 4 and 9 of the English translation), and one would appreciate that the tapered rotor of CN 104611963 would provide a suitable geometry for the tapered chamber disclosed in Paragraph [0067] of Ishida et al. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al as applied to claim 26 above, and further in view of CN 106631196 A (newly cited). It would be further obvious from CN 106631196 A to further process the liquor formed in the process of Ishida et al using an anaerobic digestion method. One of ordinary skill in the art would be motivated to do so, since CN 106631196 A establishes the conventionality of using the anaerobic digestion process for treating vegetable waste comprising lignin and hemicellulose in the third paragraph under “Background technology”, and Ishida et al suggest in Paragraph [0108] that the liquor formed in the process would contain lignin and hemicellulose components.
ROLLAND is made of record for disclosing a rotor and a stator having the shape of tapered knives in claim 6.
Gallagher is made of record for disclosing a combined tangential shear homogenizing and flashing apparatus in which a gap of uniform axial dimension is defined between the rotor and stator elements. (See Paragraphs [0030] through [0033].)
WO 2017/156610 A1is made of record for disclosing a rotary spherodizer including a flat blade.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736